316 F.2d 231
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DELSEA IRON WORKS, INC.
No. 14115.
United States Court of Appeals Third Circuit.
Argued April 2, 1963.Decided April 23, 1963.

Morton Namrow, N.L.R.B., Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, on the brief), for petitioner.
Charles F. Jublon, President, Delsea Iron Works, Inc., Millville, N.J., for respondent.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The Board in our opinion, was correct in holding that Delsea Iron Works, Inc., the respondent, violated Section 8(a)(1) and (3), 29 U.S.C.A. 158(a)(1) and (3) of the National Labor Relations Act as amended, by discharging and later refusing to reinstate the thirteen strikers and that the walkout constituted protected concerted activity within the meaning of the Act.  Indeed, the evidence admits of no other conclusion.  We find the determination of the Board to be correct in all respects and accordingly its order must be enforced.  A decree in the usual form may be submitted.